EXHIBIT SOUTHERN CONNECTICUT BANCORP, INC. Financial Highlights June 30 December 31 June 30 BALANCE SHEET DATA 2008 2007 2007 Loans Receivable (net of ALLL) $ 80,428,158 $ 85,995,128 $ 84,631,413 Loans Held for Sale, Fair Value - 354,606 60,349 Money Market / CD's 8,170,830 8,355,686 7,566,940 Investment Securities 6,576,038 5,265,679 7,086,233 Deposits: Checking - Non Interest Bearing 24,213,159 27,798,388 25,896,200 Checking - Interest Bearing 76,707 1,286,356 5,832,521 NOW 4,835,421 4,506,137 1,727,311 Money Market 30,807,120 40,721,374 41,273,690 Savings 1,428,818 1,654,000 1,884,713 Time Deposits 28,118,866 31,456,137 30,407,166 Total Deposits 89,480,091 107,422,392 107,021,601 Total Assets 111,692,383 130,564,261 130,028,620 Total Shareholders' Equity 19,865,450 20,084,483 20,420,596 Book Value per Share $ 6.92 $ 6.76 $ 6.94 Tier 1 Leverage Capital Ratio 17.89 % 15.08 % 16.20 % ALLL / (ALLL+Net Loans+Loans Held for Sale) 1.40 % 1.43 % 1.33 % Note:ALLL Allowance for Loan and Lease Losses Six Months Six Months Ended Ended STATEMENT OF OPERATIONS DATA June 30, 2008 June 30, 2007 Interest Income $ 3,652,573 $ 4,372,079 Interest Expense 1,209,665 1,650,298 Net Interest Income 2,442,908 2,721,781 Provision for Loan Losses (103,743 ) 127,244 Net Interest Income after Provision 2,546,651 2,594,537 Noninterest Income 1,260,116 520,679 Noninterest Expense 3,397,096 3,106,310 Net Income $ 409,671 $ 8,906 Net Interest Margin 4.54 % 4.86 % PER SHARE DATA Basic Income per Share $ 0.14 $ 0.00 Diluted Income per Share $ 0.14 $ 0.00 SOUTHERN CONNECTICUT BANCORP, INC. Consolidated Balance Sheets June 30, 2008 and December 31, 2007 (unaudited) 2008 2007 Assets Cash and due from banks $ 3,593,334 $ 3,891,258 Federal funds sold 8,140,748 21,100,000 Short-term investments 8,170,830 8,355,686 Cash and cash equivalents 19,904,912 33,346,944 Available for sale securities 6,576,038 5,265,679 Federal Home Loan Bank Stock 66,100 66,100 Loans receivable (net of allowance for loan losses of 80,428,158 85,995,128 $1,144,490 at 6/30/08 and $1,256,965 at 12/31/07) Loans held for sale - 354,606 Accrued interest receivable 422,911 533,690 Premises and equipment, net 2,851,296 3,577,720 Other assets 1,442,968 1,424,394 Total assets $ 111,692,383 $ 130,564,261 Liabilities and Stockholders’ Equity Liabilities Deposits Noninterest bearing deposits $ 24,213,159 $ 27,798,388 Interest bearing deposits 65,266,932 79,624,004 Total deposits 89,480,091 107,422,392 Repurchase agreements 79,528 544,341 Accrued expenses and other liabilities 1,083,756 1,327,002 Capital lease obligations 1,183,558 1,186,043 Total liabilities 91,826,933 110,479,778 Commitments and Contingencies - - Stockholders’ Equity Preferred stock, no par value; 500,000 shares authorized; none issued Common stock, par value $.01; 5,000,000, shares authorized; 28,725 29,697 Additional paid-in capital 23,621,023 24,263,531 Accumulated deficit (3,759,380 ) (4,169,051 ) Accumulated other comprehensive loss – net unrealized loss on available for sale securities (24,918 ) (39,694 ) Total stockholders' equity 19,865,450 20,084,483 Total liabilities and stockholders' equity $ 111,692,383 $ 130,564,261 SOUTHERN CONNECTICUT BANCORP, INC. Consolidated Statement of Operations For the Three and Six Months Ended June30, 2008and 2007 (unaudited) Three Months Ended Six Months Ended June June 2008 2007 2008 2007 Interest Income Interest and fees on loans $ 1,518,632 $ 1,837,813 $ 3,273,123 $ 3,569,992 Interest on securities 36,922 62,281 76,288 130,309 Interest on federal funds sold and short-term investments 103,500 357,467 303,162 671,778 Total interest income 1,659,054 2,257,561 3,652,573 4,372,079 Interest Expense Interest on deposits 472,863 814,711 1,117,437 1,557,998 Interest on capital lease obligations 44,044 43,936 88,080 87,804 Interest on repurchase agreements 2,088 2,261 4,148 4,496 Total interest expense 518,995 860,908 1,209,665 1,650,298 Net interest income 1,140,059 1,396,653 2,442,908 2,721,781 Provision for Loan Losses (113,503 ) 27,451 (103,743 ) 127,244 Net interest income after provision for loan losses 1,253,562 1,369,202 2,546,651 2,594,537 Noninterest Income: Service charges and fees 90,373 142,999 266,111 281,002 Gains and fees from sales and referrals of SBA loans - 45,286 - 45,286 Gains from sale of branch 46,431 - 824,244 - Other noninterest income 140,202 91,552 169,761 194,391 Total noninterest income 277,006 279,837 1,260,116 520,679 Noninterest Expense Salaries and benefits 850,173 920,097 2,121,998 1,825,720 Occupancy and equipment 165,651 215,714 356,947 432,532 Professional services 137,816 173,095 248,759 258,452 Data processing and other outside services 98,278 106,667 204,402 210,578 Advertising and promotional expense 18,595 10,043 31,857 11,849 Forms, printing and supplies 39,910 20,655 57,034 39,165 FDIC Insurance 13,374 61,074 43,363 63,472 Other operating expenses 133,490 164,710 332,736 264,542 Total noninterest expenses 1,457,287 1,672,055 3,397,096 3,106,310 Net income (loss) $ 73,281 $ (23,016 ) $ 409,671 $ 8,906 Basic income (loss) per share $ 0.03 $ (0.01 ) $ 0.14 $ 0.00 Diluted income (loss) per share\ $ 0.02 $ (0.01 ) $ 0.14 $ 0.00 Dividends per Share $ - $ - $ - $ -
